THE THIRTEENTH COURT OF APPEALS

                                   13-17-00026-CV


                     Jerrene L’Amoreaux and Clarke L’Amoreaux
                                        v.
                      Federal Home Loan Mortgage Corporation


                                 On Appeal from the
                         County Court of Hays County, Texas
                             Trial Cause No. 16-0662-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants, Jerrene L’Amoreaux and Clarke L’Amoreaux.

      We further order this decision certified below for observance.

January 17, 2019